         Case 1:19-cr-00003-JGK Document 91 Filed 07/10/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x

UNITED STATES OF AMERICA,                            Docket. No. 19 Cr. 003 (JGK)

          - against -

CALVIN BURNETT,

                        Defendant.

---------------------------------x




            MOTION FOR BAIL MODIFICATION (LETTER)




                                          Anthony L. Ricco, Esq.
                                          Attorney For Calvin Burnett
                                          20 Vesey Street, Suite 400
                                          New York, New York 10007
                                          (212) 791-3919




Steven Z. Legon, Esq.
Of Counsel
Case 1:19-cr-00003-JGK Document 91 Filed 07/10/20 Page 2 of 4
          Case 1:19-cr-00003-JGK Document 91 Filed 07/10/20 Page 3 of 4



        As stated above, A.U.S.A. Michael Krouse has been informed of the medical need for the
above modification, and has stated that the government has no objection to the removal of the
location monitor.

        Mr. Burnett continues to reside in Albany, New York under the restrictive conditions and
monitoring by Pre-trial Services., and continues to receive medical care and treatment for his chronic
history of congestive heart failure, coronary artery failure, and atrial fibrillation, and also receives
counseling to address his chronic history of narcotics abuse.

        Thank you.

                                                Respectfully submitted,



                                                Anthony L. Ricco




ALR/jh
cc: A.U.S.A. Michael Krouse (By email)
    S.D.N.Y. U.S. Pretrial Services Office
    Ashley L. Cosme (By email)
    S.D.N.Y. LM Admin Asst.
    Izlia Sanchez (By email)




                                                   2
Calvin Burnett                                                             Page 1 of 2
             Case 1:19-cr-00003-JGK Document 91 Filed 07/10/20 Page 4 of 4


        From:    Ashley_Cosme@nyspt.uscourts.gov,
          To:    Michael.Krouse@usdoj.gov, Tonyricco@aol.com,
          Cc:    Izlia_Sanchez@nyspt.uscourts.gov,
      Subject:   Calvin Burnett
         Date:   Thu, Jul 9, 2020 10:13 am
 Attachments:


 Hello all,

 This email is to inform of Mr. Burnett’s medical status.



 I received a call from Northern District of NY USPO Kendra Rennie advising that Mr.
 Burnetts legs are severely swollen. He was seen by a Doctor who advised that Mr. Burnett
 should not be wearing an ankle monitor at this time due to the swelling. He provided the
 defendant with a medical note which was sent to us for verification purposes.



 Presently, he does not have the ankle monitor on however, USPO Rennie advised that she
 has contacted him sporadically to ensure he remains at his residence.



 According to USPO Rennie, the defendant remains in full compliance with conditions and
 she recommends that the condition of curfew enforced by location monitoring be removed.



 Please advise how you wish to proceed with this matter.



 Ashley L. Cosme

 Intensive Supervision Officer

 U.S. Pretrial Services, SDNY

 (212) 805-4319




https://mail.aol.com/webmail-std/en-us/PrintMessage                                 7/9/2020
